Citation Nr: 0821801	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than August 30, 
2002, for an award of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978 and from August 1979 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In that decision, the RO granted 
entitlement to TDIU.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  At that time, 
he raised new claims of service connection for depression and 
chronic fatigue syndrome as secondary to his service-
connected lupus disability, and, as indicated during the 
hearing, the Board will refer these matters back to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to TDIU was 
received on January 13, 1992. 

2.  In an August 2005 rating decision, the RO granted an 
increased rating from 30 percent to 60 percent for subacute 
cutaneous lupus erythematous pursuant the amended regulation 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 
7809, which became effective on August 30, 2002. 

3.  In a May 2007 decision, the Board granted a TDIU rating; 
and in a June 2007 rating decision, the RO implemented the 
Board's decision and awarded a TDIU rating effective from 
August 30 2002.

4.  The evidence of record does not establish that the 
veteran's service-connected disabilities, in and of 
themselves, rendered him unable to secure or follow a 
substantially gainful occupation prior to August 30, 2002, 
the date that new diagnostic codes affecting skin disorders 
were enacted.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 30, 
2002, for an award of total disability rating based on 
individual unemployability due service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.114, 3.400, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

38 C.F.R. § 3.159, concerning VA assistance in developing 
claims, has been revised in part recently.  These revisions 
are effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application.  
The revised sentence reflects that the information and 
evidence that the claimant is informed that he or she is to 
provide must be provided within one year of the date of the 
notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established.  VA may, however, continue to have an obligation 
to provide adequate section 38 U.S.C.A. § 5103(a) notice 
despite receipt of an NOD if the claim was denied and 
compliant notice was not previously provided.  See Mayfield 
v. Nicholson, 444 F.3d at 1333-34.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
regard to the initial TDIU claim in August 2004 and August 
2005.  As these letters were issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The question of whether a further VCAA letter for such 
"downstream" issues as an effective date claim is required 
was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Here, the required Statement of the Case was issued in 
July 2007.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The veteran was also afforded VA 
examinations in 2005 in conjunction with his initial TDIU 
claim.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

Under 38 C.F.R. § 3.400(p), in cases involving liberalizing 
laws or VA issues, 38 C.F.R. § 3.114 is applied.  See 
38 U.S.C.A. § 5110(g).  Under this section, when a 
compensation award is granted, or an increase is made, 
pursuant to a liberalizing law or a liberalizing VA issue, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In this case, the Board has reviewed the veteran's claims 
file and observes that the date of receipt of his claim of 
entitlement to TDIU was January 13, 1992, the date of receipt 
of his initial VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability).  

The question thus become at which point entitlement to TDIU, 
as defined by VA laws and regulations, arose.  Under 
applicable laws and regulations, TDIU may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
presently include subacute cutaneous lupus erythematosus 
(currently 60 percent disabling); tinnitus, hypertension, 
irritable bowel syndrome, status post fracture of the nose 
with a deviated septum, and hypertensive cardiovascular 
disease (all currently 10 percent disabling); and residuals 
of a fracture of the second right metacarpal and left hearing 
loss (both zero percent disabling).  

Significantly, TDIU has been assigned as of August 30, 2002, 
the date of the enactment of revised diagnostic criteria for 
the evaluation of skin disabilities under 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 and 7809, that allowed for a 60 percent 
evaluation for subacute cutaneous lupus erythematosus.

Prior to August 30, 2002, discoid lupus erythematosus 
(Diagnostic Code 7809) was among a group of skin diseases to 
be rated as eczema under Diagnostic Code 7806.  Under that 
section, a 30 percent evaluation was in order for constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A maximum 50 percent evaluation was warranted 
for ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant eczema.

The Board has reviewed the medical evidence of record and has 
considered whether the criteria for an increased evaluation 
of 50 percent under Diagnostic Code 7806 had been met prior 
to August 30, 2002.  

In this regard, the Board notes that a March 1992 VA skin 
examination revealed infiltrated erythematous to dusky 
cyanotic plaques, most severe over the temples bilaterally 
with some across the forehead and a few lesions on the medial 
malar cheeks extending up onto the nasal root.  The tops of 
the ear pinnae were erythematous and somewhat infiltrated, 
with only scant scale.  There was no scale on the facial 
lesions, many of which appeared to be coalescence of three to 
five millimeter papules.  There were no lesions of the dorsa 
of arms or hands, or of the  posterior neck.  The chest had 
approximately one half-dozen small two to four millimeter 
erythematous papules.  The remainder of the cutaneous 
examination was completely normal, other than some mild 
keratosis pilaris of the anterior and lateral thighs.  The 
morphologic configuration was noted to be most consistent 
with either lupus erythematosus (without internal/systemic 
involvement) or lymphocytic infiltrate of Jessner; the 
examiner noted that it was more consistent with lupus 
erythematosus.

In January 1995, the veteran was treated at a VA facility for 
a flare-up, with a more active facial rash than usual, but 
follow-up treatment in February 1995 revealed that the flare-
up was gradually improving.

The veteran's August 1995 VA systemic conditions examination 
revealed painless, raised, moderately firm, erythematous, 
plaque-like lesions approximately one centimeter in diameter 
over the upper chest and scattered over the shoulders.  These 
lesions were noted to be compatible with subacute cutaneous 
lupus erythematosus.  The examiner noted that such diagnosis 
"may be" associated with symptoms such as joint and muscle 
aches, but the evidence did not show discoid lupus 
erythematosus or severe systemic lupus erythematosus.  
Moreover, laboratory testing was compatible with the clinical 
diagnosis of subacute cutaneous lupus erythematosus.

In the report of an August 1996 VA muscles examination, the 
examiner noted that the veteran's subacute cutaneous lupus 
erythematosus was not the same as systemic lupus 
erythematosus but was instead "a mild form of lupus" with 
changes "primarily found in the skin" and made worse by 
exposure to the sun.  The veteran was currently receiving 
"[t]he appropriate treatment" of Plaquenil.  The examiner 
further noted that, with regard to systemic involvement from 
the veteran's lupus, he was "generally negative," with no 
convulsions, no organic brain syndrome, good mentation, no 
unexplained fever, no swollen joints, and no pleuritic chest 
pain.  An examination of the skin revealed three lesions, 
with no alopecia.  The examiner specifically noted that the 
subacute cutaneous lupus erythematosus did not limit the 
veteran's ability to work, although it was important for him 
to avoid sunlight.  Involvement of the disorder was noted to 
be limited to the skin, although the examiner noted that it 
was "possible" that the veteran could have pain in one or 
many joints due to his disease. 

Also, the report of an August 1996 VA skin examination 
indicates only post-inflammatory violaceous pigment in areas 
of recent lesions on the zygomata and forehead.  The examiner 
attributed the resolution of these lesions to the 
administration of systemic prednisone.  A large brown recluse 
spider bite was also noted on the anterior upper right thigh, 
but this was found to be unrelated to lupus.  The chest, 
back, and upper extremities were normal, and the diagnosis of 
subacute cutaneous lupus erythematosus was again rendered.  

The veteran underwent a VA infectious, immune, and 
nutritional disabilities examination in October 2001.  The 
examiner stated that the veteran had clearly been diagnosed 
with subcutaneous lupus erythematosus by a VA rheumatologist 
and dermatologist, although it was noted that patients with 
this disease could have a few of the criteria of systemic 
lupus erythematosus, including photosensitivity, arthralgias, 
serositis, renal disease, and serotological abnormalities.  
The examiner also stated that it was possible that the 
veteran's subcutaneous lupus erythematosus had aggravated his 
irritable bowel syndrome, but that it was unlikely to have 
caused the irritable bowel syndrome.  (As noted above, 
service connection has been separately granted for irritable 
bowel syndrome.)

Based on the above evidence, the Board finds that the now-
deleted criteria for an evaluation in excess of 30 percent 
for subacute cutaneous lupus erythematosus under Diagnostic 
Codes 7806 and 7809, effective through August 29, 2002, were 
not met as of that date.  Although several examiners raised 
the possibility of secondary effects, the objective evidence 
did not confirm systemic or nervous manifestations.  This 
evidence also did not show ulceration, extensive exfoliation,  
crusting, or exceptionally repugnant eczema.

Beginning on August 30, 2002, the revised criteria of 
38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7809 are 
applicable.  Under the revised provisions of Diagnostic Code 
7809, discoid lupus erythematosus or subacute cutaneous lupus 
is to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800); scars (Diagnostic Codes 7801-7805); 
or dermatitis (Diagnostic Code 7806).  

In the August 2005 rating decision, in which a 60 percent 
evaluation was granted for subacute cutaneous lupus 
erythematosus, the revised provisions of Diagnostic Code 7806 
were applied.  Under this section, a 30 percent evaluation is 
assigned in cases of 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  In making its 
decision, the Appeals Management Center (AMC) in Huntington, 
West Virginia cited to evidence including the results of a 
July 2005 VA examination, which revealed large grouped areas 
of palpable erythematous papules measuring two to four 
millimeters, with some confluent into patches of up to four 
centimeters in the bilateral supra and subclavicular areas. 

By assigning a 60 percent evaluation for subacute cutaneous 
lupus erythematosus as of August 30, 2002, the AMC increased 
the veteran's combined evaluation from 50 percent to 70 
percent, effective from August 30, 2002.  See 38 C.F.R. 
§ 4.25.  In other words, the 60 percent evaluation was the 
factual predicate that ultimately satisfied the percentage 
requirements for TDIU, which was granted in a June 2007 
rating decision.  As noted above, under 38 U.S.C.A. § 5110(g) 
and 38 C.F.R. §§ 3.114 and 3.400(p), a grant based on an 
liberalizing law or VA issue may be effectuated no earlier 
than the date of the act or administrative issue; 
accordingly, the current criteria of Diagnostic Codes 7806 
and 7809 cannot benefit the veteran prior to August 30, 2002.  

The Board has also reviewed the evidence of record dated 
prior to August 30, 2002 to ascertain whether there existed 
any other basis for the grant of TDIU prior to that date.

In this regard, the Board is aware that there exists evidence 
dated prior to August 30, 2002 that, at a minimum, calls into 
question the veteran's ability to secure or follow 
substantially gainful employment.  A July 1998 private 
psychological evaluation report contains a Global Assessment 
of Functioning (GAF) score of 31, suggesting, under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), is 
noted to signify, among other things, an inability to work.  
Moreover, a private psychological report March 1999 includes 
an opinion that the veteran should have been awarded Social 
Security disability benefits on the basis of "his combined 
mental disease and [l]upus which acts to prevent him from 
attending to employment, education, or a normalized life."  
The veteran was in fact awarded Social Security disability 
benefits on the basis of anxiety disorder and mood disorder, 
effective from August 26, 1996, and has asserted that it is 
this date that should be the effective date for the grant of 
TDIU.

As noted under 38 C.F.R. § 4.16, however, TDIU may be granted 
only on the basis of service-connected disabilities.  Service 
connection has not been granted for any psychiatric disorders 
under 38 C.F.R. § 4.130, and there is no indication from the 
above records that subacute cutaneous lupus erythematosus, in 
and of itself or in combination with the other service-
connected disorders, would have precluded the veteran from 
securing or following substantially gainful employment prior 
to August 30, 2002.  

In the report of the aforementioned October 2001 VA 
infectious, immune, and nutritional disabilities examination, 
the examiner indicated that he had been requested to 
delineate the impact of symptoms producing limitations of 
employability caused by lupus.  He noted that "[t]he 
symptoms that the patient states that make it difficult for 
him to maintain employment" included arthralgias and 
myalgias.  The examiner further noted that the veteran 
related that his irritable bowel disease limited his 
employability secondary to the frequency of bowel movements.  
The Board observes, however, that the examiner did not 
specifically state that any service-connected disabilities, 
individually or collectively, precluded the veteran from 
substantially gainful employment.

Overall, the evidence of record indicates that the veteran's 
claim was received on January 13, 1992, but there is no 
evidence of record to support the finding of entitlement to 
TDIU under 38 C.F.R. § 4.16 prior to August 30, 2002, the 
date of enactment of the revised skin diagnostic codes.  As 
such, the preponderance of the evidence is against the claim 
of entitlement to an effective date prior to August 30, 2002 
for the grant of TDIU, and the claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  








ORDER

Entitlement to an effective date earlier than August 30, 
2002, for an award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


